Title: University of Virginia Bond signed by James Madison, 28 January 1828
From: Madison, James
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        University of Virginia Bond (for $500 borrowed from Thomas Jefferson Randolph; signed by James Madison as
                            Rector)
                        The Rector and Visitors of the University of Virginia owe to Thomas Jefferson Randolph,
                            Trustee for Mrs. Martha Randolph, the sum of five hundred dollars, for so much money borrowed of him, pursuant to an
                            act of the General Assembly, passed on the seventh day of March, 1827, entitled "An act altering the stated meetings of
                            the Visitors of the University and for other purposes." Which sum they promise and oblige themselves and their successors
                            to pay or cause to be paid to the said Trustee, his executors, administrators or assigns, at the expiration of thirty two
                            years from this date at the office of the Farmers’ Bank of Virginia, in Richmond, together with six percentum per annum,
                            interest thereon, payable at the said office, on the first day of January, and the first day of July in each year.
                        In testimony whereof, we the Rector and Bursar of the said University, acting under a resolution of the
                            Board, passed the nineteenth day of July, one thousand eight hundred and twenty seven, have hereunto set our hands and
                            caused the seal of the University to be affixed, this Twenty eighth day of January in the year one thousand eight hundred
                            and twenty Eight
                        
                            Alex Garrett, Bursar,James Madison Rector SEAL.
                        
                    